

Exhibit 10.15
LIMITED WAIVER AND ELEVENTH AMENDMENT TO CREDIT AGREEMENT
THIS LIMITED WAIVER AND ELEVENTH AMENDMENT TO CREDIT AGREEMENT (this
"Agreement") is entered into as of April 7, 2020, among LONESTAR RESOURCES
AMERICA INC., a Delaware corporation ("Borrower"), the Guarantors party hereto,
CITIBANK, N.A., a national banking association, as administrative agent (in such
capacity, the "Administrative Agent") and as issuing bank (in such capacity, the
"Issuing Bank"), and the other financial institutions executing this Agreement.
R E C I T A L S
A.The Borrower, the financial institutions party thereto from time to time (the
"Lenders"), the Issuing Bank, and Administrative Agent are parties to that
certain Credit Agreement dated as of July 28, 2015, as amended or otherwise
modified by a Limited Consent and Waiver dated as of October 7, 2015, a First
Amendment to Credit Agreement dated as of April 29, 2016, a Second Amendment to
Credit Agreement dated as of May 19, 2016, a Third Amendment to Credit Agreement
dated as of July 22, 2016, a Fourth Amendment to Credit Agreement dated as of
November 23, 2016, a Fifth Amendment to Credit Agreement and Limited Waiver
dated as of December 29, 2016, a Sixth Amendment and Joinder to Credit Agreement
dated as of June 15, 2017, a Limited Waiver, Borrowing Base Redetermination
Agreement, Amendment No. 7 to Credit Agreement dated as of January 4, 2018,
Borrowing Base Redetermination Agreement and Amendment No. 8 to Credit Agreement
dated as of May 24, 2018, a Consent Agreement dated as of September 28, 2018, a
Ninth Amendment and Joinder to Credit Agreement dated as of November 15, 2018,
and a Borrowing Base Redetermination and Tenth Amendment to Credit Agreement
dated as of June 17, 2019 (as so amended or otherwise modified and as may be
further amended or otherwise modified from time to time, including, without
limitation, by this Agreement, the "Credit Agreement").


B.The Borrower failed to cause the ratio of (i) consolidated current assets of
the Borrower and the Consolidated Subsidiaries (including the unused amount of
the total Commitments, but excluding non-cash assets under ASC 815) to
(ii) consolidated current liabilities of the Borrower and the Consolidated
Subsidiaries (excluding non-cash obligations under ASC 815 and current
maturities under the Credit Agreement), to be greater than or equal to 1.0 to
1.0 for the fiscal quarter ended December 31, 2019, as required under Section
9.01(b) of the Credit Agreement and failed to promptly furnish to the
Administrative Agent and each Lender written notice of such failure as required
under Section 8.02(a) of the Credit Agreement (the "Designated Defaults"). The
Borrower has requested that the Administrative Agent, the Issuing Bank, and the
Lenders waive the Designated Defaults and any Representation Defaults (as
defined below).


C.The Borrower has informed the Administrative Agent that the Borrower will be
unable to satisfy to the requirement to deliver financial statements under
Section 8.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended December 31, 2019 by no later than 90 days after the end of such fiscal
year (the "FY 2019 Annual Financials Timing Requirement"). The Borrower has
requested that the Lenders consent to (x) a 45-day extension of such FY 2019
Annual Financials Timing Requirement and (y) delivery of financial statements
for the fiscal year of the Borrower ended December 31, 2019 with a "going
concern" or like qualification or exception (the "Consent Request").


D.Subject to the terms and conditions set forth herein, on the Agreement
Effective Date, the Lenders wish to waive the Subject Defaults (as defined
below) and agree to the Consent Request and to make certain amendments to the
Credit Agreement, each as set forth below.


NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.Same Terms.




LIMITED WAIVER AND AMENDMENT - Page 1



--------------------------------------------------------------------------------




(a)All terms used herein which are defined in the Credit Agreement shall have
the same meanings when used herein, unless the context hereof otherwise requires
or provides. In addition, (i) all references in the Loan Documents to the
"Agreement" shall mean the Credit Agreement as the same shall hereafter be
amended or otherwise modified from time to time, and (ii) all references in the
Loan Documents to the "Loan Documents" shall mean the Loan Documents as the same
shall hereafter be amended or otherwise modified from time to time.


(b)Section 1.04 of the Credit Agreement is hereby incorporated herein mutatis
mutandis.


2.Limited Waiver and Consent.


(a)The Borrower and each Guarantor party hereto hereby acknowledge the existence
of the Designated Defaults and each Default that may have arisen out of a
representation or warranty made by the Borrower that no Default had occurred and
was continuing (but only to the extent such representation or warranty was
untrue solely due to the Designated Defaults) (the "Representation Defaults" and
together with the Designated Defaults, the "Subject Defaults"). Subject to the
terms and conditions of this Agreement and the occurrence of the Agreement
Effective Date, the Lenders hereby waive the Subject Defaults and agree to the
Consent Request.


(b)Notwithstanding the requirements of Section 8.01(a) of the Credit Agreement,
the Lenders agree that the Borrower will furnish to the Administrative Agent and
each Lender not later than 135 days after the end of the fiscal year ended
December 31, 2019, its audited consolidated balance sheet and related statements
of operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by BDO or other independent public
accountants of recognized national standing to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.


(c)The waivers and consents by the Lenders described in this Section 2 are
limited to the Subject Defaults and the Consent Request. Such waivers and
consents are limited to the extent expressly described herein and shall not be
construed to be a consent to, or a permanent waiver of, noncompliance with
Section 8.01, 8.02 or 9.01(b) of the Credit Agreement, or any other terms,
provisions, covenants, warranties, or agreements contained in the Credit
Agreement or in any of the other Loan Documents. The Lenders expressly reserve
the right to exercise any rights and remedies available to them in connection
with any other present or future Defaults with respect to the Credit Agreement
or any other provision of any Loan Document other than the Subject Defaults. The
description herein of the Subject Defaults is based upon the information
provided to the Lenders on or prior to the date hereof and shall not be deemed
to exclude the existence of any other Defaults. The failure of the Lenders to
give notice to any Loan Party of any such other Defaults is not intended to be
nor shall be a waiver thereof. Each Loan Party hereby agrees and acknowledges
that the Lenders require and will require strict performance by the Loan Parties
of all of their respective obligations, agreements, and covenants contained in
the Credit Agreement and the other Loan Documents, and no inaction or action by
the Administrative Agent, the Issuing Bank, or any Lender regarding any Default
(including but not limited to the Subject Defaults) is intended to be or shall
be a waiver thereof other than the waiver of the Subject Defaults expressly
provided for in this Section 2. Other than the waiver of the Subject Defaults
expressly provided for in this Section 2, each Loan Party hereby also agrees and
acknowledges that no course of dealing and no delay in exercising any right,
power, or remedy conferred to any Lender in the Credit Agreement or in any other
Loan Document or now or hereafter existing at law, in equity, by statute, or
otherwise shall operate as a waiver of or otherwise prejudice any such right,
power, or remedy (collectively, the "Lender Rights"). For the avoidance of
doubt, each Loan Party also agrees and acknowledges that neither the waiver
provided in this Agreement nor any other waiver provided by the Lenders prior to
the date hereof shall operate as a waiver of or otherwise prejudice any of the
Lender Rights other than the waiver of the Subject Defaults expressly provided
for in this Section 2 or such other waivers of specified Defaults expressly
provided by the Lenders prior to the date hereof.


LIMITED WAIVER AND AMENDMENT - Page 2



--------------------------------------------------------------------------------






3.Amendments to Credit Agreement. Subject to the terms of this Agreement and in
reliance on the representations, warranties, covenants and agreements contained
in this Agreement, as of the Agreement Effective Date, the following amendments
to the Credit Agreement shall be made:


(a)Section 1.02 of the Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order therein:


"Consolidated Cash Balance" means, at any time, the aggregate amount of cash and
cash equivalents, marketable securities, treasury bonds and bills, certificates
of deposit, investments in money market funds and commercial paper, in each case
held by the Borrower and its Consolidated Subsidiaries, with the exception of
royalty payable funds kept in separate bank accounts in Lonestar Operating, LLC
and T-N-T Operating, Inc.


"Consolidated Cash Balance Excess Period" has the meaning given such term in
Section 3.04(c)(iv).


(b)Section 2.03 of the Credit Agreement is hereby amended by (i) deleting the
word "and" at the end of clause (v) thereof, (ii) re-numbering clause (vi)
thereof to become clause (vii), and (iii) adding a new clause (vi) immediately
following clause (v) thereof as follows:


(vi)    the Consolidated Cash Balance (without regard to the requested
Borrowing) and the pro forma Consolidated Cash Balance (giving effect to the
requested Borrowing) as of the end of the third Business Day after such
requested Borrowing will be funded; and
(c)Section 2.03 of the Credit Agreement is hereby amended by restating the
penultimate paragraph thereof in its entirety as follows:


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration. Each Borrowing
Request shall constitute a representation (1) that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base) and (2) that as of the end of the third
Business Day after such requested Borrowing will be funded, after giving pro
forma effect to the requested Borrowing, the Consolidated Cash Balance shall not
exceed $10,000,000.


(d)Section 3.04(c) of the Credit Agreement is hereby amended by (i) re-numbering
clauses (iv) and (v) to become clauses (v) and (vi), respectively, and (ii)
adding a new clause (iv) immediately following clause (iii) thereof as follows:


(iv)    If, at any time, (A) there are outstanding Borrowings or LC Exposure and
(B) the Consolidated Cash Balance exceeds $10,000,000 as of the end of any four
consecutive Business Days (such four Business Day period, the "Consolidated Cash
Balance Excess Period"), then the Borrower shall, on or before the end of such
Consolidated Cash Balance Excess Period, (x) prepay the Borrowings in an
aggregate principal amount equal to such excess as of the end of the
Consolidated Cash Balance Excess Period, and (y) if any excess remains after
prepaying all of the Borrowings as a result of any LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j), in each case.
(e)Section 6.02 of the Credit Agreement is hereby amended by inserting new
clause (f) at the end thereof:


LIMITED WAIVER AND AMENDMENT - Page 3



--------------------------------------------------------------------------------






(f)    (i) The Consolidated Cash Balance as of the day of the Borrowing Request,
and (ii) the pro forma Consolidated Cash Balance as of the end of the third
Business Day after such Borrowing will be funded, in each case, shall not exceed
$10,000,000.
(f)Exhibit B (Form of Borrowing Request) to the Credit Agreement is hereby
restated in its entirety as set forth in Exhibit B attached hereto.


4.Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Agreement are subject to the satisfaction (in form and substance
satisfactory to the Administrative Agent), unless waived in writing by
Administrative Agent and each Lender, of each of the following conditions (the
date of such satisfaction or waiver of all conditions precedent, the "Agreement
Effective Date"):


(a)Agreement. The Administrative Agent shall have received executed counterparts
of this Agreement from duly authorized officers of each of the Borrower and the
Guarantors, the Administrative Agent, the Issuing Bank, and the Majority
Lenders.


(b)Fees and Expenses. The Administrative Agent shall have received payment of
all fees and expenses due to the Arranger and the Administrative Agent, in each
case, in connection with this Agreement and the Credit Agreement and, in the
case of expenses and legal fees, to the extent invoiced in reasonable detail at
least two (2) Business Days prior to the Agreement Effective Date (except as
otherwise reasonably agreed by the Borrower).


(c)Representations and Warranties. On and as of the Agreement Effective Date,
after giving effect to this Agreement and the transactions contemplated hereby
(including the limited waiver and consent contemplated by Section 2 hereof), the
representations and warranties of the Borrower and the Guarantors set forth in
the Credit Agreement and in the other Loan Documents shall be true and correct
in all material respects (without duplication of materiality), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the Agreement Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of materiality) as of such specified
earlier date.


5.Certain Representations. Each Loan Party represents and warrants that, as of
the Agreement Effective Date: (a) each Loan Party has full power and authority
to execute this Agreement, and this Agreement constitutes the legal, valid and
binding obligation of each Loan Party enforceable in accordance with its terms,
except as enforceability may be limited by general principles of equity and
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any Governmental Authority or other Person is required for the execution,
delivery and performance by each Loan Party of this Agreement. In addition, each
Loan Party represents that after giving effect to this Agreement and the
transactions contemplated hereby (including the limited waiver and consent
contemplated by Section 2 hereof) all representations and warranties of the
Borrower and the Guarantors set forth in the Credit Agreement and in the other
Loan Documents shall be true and correct in all material respects (without
duplication of materiality) on and as of the Agreement Effective Date, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the Agreement Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of materiality) as of such specified
earlier date.


6.Reaffirmation of Security Documents. Each Loan Party (a) reaffirms the terms
of and its obligations (and the security interests granted by it) under each
Security Instrument to which it is a party, and agrees that each such Security
Instrument will continue in full force and effect to secure the Obligations as
the same may be amended, supplemented, or otherwise modified from time to time,
and (b) acknowledges, represents, warrants and agrees that the Liens and
security interests granted by it pursuant to the Security Instruments are valid,
enforceable and subsisting and create a security interest to secure the
Obligations.


LIMITED WAIVER AND AMENDMENT - Page 4



--------------------------------------------------------------------------------




7.Reaffirmation of the Guaranty. Each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty Agreement are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Obligations, as
such Obligations as the same may be amended, supplemented, or otherwise modified
from time to time, and its execution and delivery of this Agreement does not
indicate or establish an approval or consent requirement by such Guarantor under
the Guaranty Agreement, in connection with the execution and delivery of
amendments, consents or waivers to the Credit Agreement or any of the other Loan
Documents.


8.No Further Amendments. Except as previously amended in writing or as modified
hereby, the Credit Agreement shall remain unchanged and all provisions shall
remain fully effective between the parties.


9.Acknowledgments and Agreements. Borrower acknowledges that on the date hereof
all outstanding Obligations are payable in accordance with their terms, and
Borrower (a) waives any defense, offset, counterclaim or recoupment with respect
thereto and (b) releases and discharges Administrative Agent and Lenders and
their officers, directors, employees, agents, shareholders, affiliates and
attorneys (the "Released Parties") from any and all obligations, indebtedness,
liabilities, claims, rights, causes of action or other demands whatsoever,
whether known or unknown, suspected or unsuspected, in law or equity, which
Borrower ever had, now has or claims to have or may have against any Released
Party arising prior to the Agreement Effective Date and from or in connection
with the Loan Documents or the transactions contemplated thereby, except those
resulting from the gross negligence or willful misconduct of the Released Party,
as determined by final non-appealable order of a court of competent
jurisdiction. Borrower, Administrative Agent, Issuing Bank, and each Lender do
hereby adopt, ratify and confirm the Credit Agreement and acknowledge and agree
that the Credit Agreement is and remains in full force and effect. Borrower
acknowledges and agrees that its liabilities and obligations under the Credit
Agreement and under the other Loan Documents, are not impaired in any respect by
this Agreement. Any breach of any representations, warranties and covenants
under this Agreement shall be an Event of Default under the Credit Agreement
(subject to applicable notice and cure periods as set forth in the Credit
Agreement).


10.Limitation on Agreements. The agreements set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents, other than as specifically set forth in Section 2
hereof, or (b) to prejudice any right or rights that Administrative Agent now
has or may have in the future under or in connection with the Credit Agreement
and the other Loan Documents or any of the other documents referred to herein or
therein. This Agreement shall constitute a Loan Document for all purposes.


11.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Agreement, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or by e-mail "PDF" copy shall be
effective as delivery of a manually executed counterpart of this Agreement.


12.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.


13.Invalidity. In the event that any one or more of the provisions contained in
this Agreement shall be held invalid, illegal or unenforceable in any respect
under any applicable Governmental Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.


14.Incorporation of Certain Provisions by Reference. This AGREEMENT and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this AGREEMENT and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of Texas. The other provisions of
Section 12.09 of the Credit Agreement captioned "Governing


LIMITED WAIVER AND AMENDMENT - Page 5



--------------------------------------------------------------------------------




Law; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial" are
incorporated herein by reference for all purposes.


15.Entirety, Etc. THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[This space is left intentionally blank. Signature pages follow.]


















LIMITED WAIVER AND AMENDMENT - Page 6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.
BORROWER:


LONESTAR RESOURCES AMERICA INC.




By: /s/ Frank D. Bracken, III            
Name:    Frank D. Bracken, III
Title:    Chief Executive Officer




GUARANTORS:


ALBANY SERVICES L L C
AMADEUS PETROLEUM INC.
T-N-T ENGINEERING, INC.




Each By: /s/ Frank D. Bracken, III        
Name:    Frank D. Bracken, III
Title:    President




EAGLEFORD GAS, LLC
EAGLEFORD GAS 2, LLC
EAGLEFORD GAS 3, LLC
EAGLEFORD GAS 4, LLC
EAGLEFORD GAS 5, LLC
EAGLEFORD GAS 6, LLC
EAGLEFORD GAS 7, LLC
EAGLEFORD GAS 8, LLC
EAGLEFORD GAS 10, LLC
EAGLEFORD GAS 11, LLC
LONESTAR OPERATING, LLC
LONESTAR RESOURCES, INC.
POPLAR ENERGY, LLC
LA SALLE EAGLE FORD GATHERING LINE LLC
LONESTAR BR DISPOSAL LLC




Each By: /s/ Frank D. Bracken, III        
Name:    Frank D. Bracken, III
Title:    Chief Executive Officer


LIMITED WAIVER AND AMENDMENT - Signature Page



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT/ISSUING BANK:


CITIBANK, N.A.,
as Administrative Agent and Issuing Bank




By: /s/ David M. Wollin                
Name:    David M. Wollin
Title:    Senior Vice President




LENDERS:


CITIBANK, N.A., as a Lender




By: /s/ David M. Wollin                
Name:    David M. Wollin
Title:    Senior Vice President


LIMITED WAIVER AND AMENDMENT - Signature Page



--------------------------------------------------------------------------------






ABN AMRO CAPITAL USA LLC, as a Lender




By: /s/ David Montgomery
Name:    David Montgomery
Title:    Managing Director




By: /s/ Darrell Holley
Name:    Darrell Holley
Title:    Managing Director






LIMITED WAIVER AND AMENDMENT - Signature Page



--------------------------------------------------------------------------------




COMERICA BANK, as a Lender




By:                         
Name:                                     
Title:                                     






LIMITED WAIVER AND AMENDMENT - Signature Page



--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender




By:                         
Name:                                     
Title:                                     
    


LIMITED WAIVER AND AMENDMENT - Signature Page



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender




By:                         
Name:                                     
Title:                 


                    


LIMITED WAIVER AND AMENDMENT - Signature Page



--------------------------------------------------------------------------------




TRUIST BANK, as a Lender




By: /s/ Benjamin L. Brown
Name:    Benjamin L. Brown
Title:    Director








LIMITED WAIVER AND AMENDMENT - Signature Page



--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Lender




By: /s/ Jonathan H. Lee
Name:    Jonathan H. Lee
Title:    Director










LIMITED WAIVER AND AMENDMENT - Signature Page



--------------------------------------------------------------------------------




IBERIABANK, as a Lender




By:                         
Name:                                     
Title:                 


                    


LIMITED WAIVER AND AMENDMENT - Signature Page



--------------------------------------------------------------------------------




HANCOCK WHITNEY BANK, as a Lender




By: /s/ Parker U. Mears
Name:    Parker U. Mears
Title:    Senior Vice President

EXHIBIT B


FORM OF BORROWING REQUEST
[See attached.]


LIMITED WAIVER AND AMENDMENT - Signature Page



--------------------------------------------------------------------------------




EXHIBIT B
FORM OF BORROWING REQUEST
______________, 20__
LONESTAR RESOURCES AMERICA INC., a Delaware corporation (the "Borrower"),
pursuant to Section 2.03 of the Credit Agreement dated as of July 28, 2015
(together with all amendments, restatements, supplements or other modifications
thereto, the "Credit Agreement") among the Borrower, CITIBANK, N.A., as
Administrative Agent and the other agents and lenders (the "Lenders") which are
or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby requests a
Borrowing as follows:
1.
Aggregate amount of the requested Borrowing is $__________;

2.
Date of such Borrowing is ______________, 20__;

3.
Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

4.
In the case of a Eurodollar Borrowing, the initial Interest Period applicable
thereto is _____________;

5.
Amount of Borrowing Base in effect on the date hereof is $______________;

6.
Total Revolving Credit Exposures on the date hereof (i.e., outstanding principal
amount of Loans and total LC Exposure) is $_____________;

7.
Pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing) is $______________;

8.
The Consolidated Cash Balance (without regard to the requested Borrowing) is
$__________ and the Consolidated Cash Balance (giving effect to the requested
Borrowing) will be $__________, as of the end of the third Business Day after
such requested Borrowing will be funded; and

9.
Location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:



                    


                    


                    


The undersigned certifies that he/she is the _____________ of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.
LONESTAR RESOURCES AMERICA INC.






By:                         
Name:                         
Title:                        
















EXHIBIT B, Form of Borrowing Request - Page Solo


